Exhibit 10.1

 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), executed as of
April 4, 2019 (the “Effective Date”), is by and between GlobalSCAPE, Inc., a
Delaware corporation, (the “Company”) and Karen Young (“Employee”, together with
the Company, the “Parties”).

W I T N E S S E T H:

WHEREAS, Employee and the Company previously entered into an employment
agreement executed on June 29, 2018 (the “2018 Agreement”);

WHEREAS, it is the intention of the Company and the Employee to amend and
restate the 2018 Agreement in its entirety as set forth herein; and

WHEREAS, at the Effective Date, Employee shall continue to be employed by the
Company, subject to this Agreement, and the 2018 Agreement shall be deemed to be
terminated and of no further force or effect;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties intending to be legally
bound, hereby agree as follows:

1. Title and Job Duties.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Employee as Chief Financial Officer. In this capacity, Employee
shall have the duties, authorities and responsibilities that are designated from
time to time by the Company’s Chief Executive Officer (the “CEO”) and
commensurate with her title. In performing her duties under this Agreement,
Employee shall report to the CEO.

(b) Employee accepts such employment and agrees, during the term of her
employment, to devote her full business and professional time and energy to the
Company. Employee agrees to carry out and abide by all lawful directions of the
CEO and to comply with all standards of performance, policies, and other rules
and regulations heretofore established by Company and or hereafter established
by Company. In addition, Employee agrees to serve in such other capacities or
offices to which he may be assigned, appointed or elected from time to time by
the CEO.

(c) Without limiting the generality of the foregoing, Employee shall not,
without the written approval of the CEO, render services of a business or
commercial nature on her own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during her employment
hereunder; provided that the foregoing shall not prevent Employee from (i)
serving on the boards of directors of, or holding any other offices or positions
in non-profit organizations and, with the prior written approval of the Board,
other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing
Employee’s personal investments, so long as such activities in the aggregate do
not materially interfere or conflict with Employee’s duties hereunder or create
a potential business or fiduciary conflict. Notwithstanding the foregoing,
Employee shall be able to engage in the following activities listed in Exhibit A
so long as they continue not to materially interfere or conflict with Employee’s
duties hereunder or create a potential business or fiduciary conflict.

 

 



2. Compensation. Employee shall receive a base salary of $ 206,000 (“Base
Salary”). In addition, Employee may be entitled to participate in any additional
bonus, incentive compensation or employee benefit programs which may be
established from time to time by the Company in its sole discretion and in
accordance with the provisions of the programs as the same may be in effect from
time to time.

3. Expenses. In accordance with Company policy, the Company shall reimburse
Employee for all reasonable business expenses, including travel expenses,
properly and reasonably incurred and paid by Employee in the performance of her
duties under this Agreement upon her presentment of detailed receipts in the
form required by the Company’s policy.

4. Term of Employment. The terms set forth in this Agreement will commence upon
the Effective Date and shall remain in effect for one (1) year (the “Initial
Term”) unless earlier terminated as otherwise provided in Section 5 below. The
Initial Term shall automatically renew for additional one (1) year periods (each
a “Renewal Year”), unless the Company or Employee has delivered written notice
of non-renewal to the other party at least ninety (90) days prior to the
expiration of the Initial Term or the Renewal Year, or the Agreement is earlier
terminated as otherwise provided in Section 5 below. For purposes of this
Agreement, the “Term” shall refer to the Initial Term and any Renewal Year.
Notwithstanding this, the Employee’s employment with the Company shall be “at
will,” meaning that either Employee or the Company shall be entitled to
terminate Employee’s employment at any time and for any reason, with or without
Cause, subject to the obligations in Section 6.

5. Termination.

(a) Termination at the Company’s Election.

(i) For Cause. At the election of the Company, Employee’s employment may be
terminated for Cause (as defined below) immediately upon written notice to
Employee. For purposes of this Agreement, “Cause” for termination shall mean:
(A) Employee substantially fails to perform her duties with the Company (other
than any such failure resulting from her incapacity due to Disability) after a
written demand for substantial performance is delivered to Employee by the
Board, which demand specifically identifies the manner in which the Board
believes that Employee has not substantially performed her duties, (B) Employee
knowingly or recklessly engages in conduct which is demonstrably and materially
injurious to the Company or any of its affiliates, monetarily or otherwise, (C)
Employee commits fraud, bribery, embezzlement or other material dishonesty with
respect to the business of the Company or any of its affiliates, or the Company
discovers that Employee has committed any such act in the past with respect to a
previous employer, (D) Employee is indicted for any felony or any criminal act
involving moral turpitude, or the Company discovers that Employee has been
convicted of any such act in the past, (E) Employee commits a material breach of
any of the covenants, representations, terms or provisions of this Agreement,
(F) Employee knowingly or recklessly violates any instructions or policies of
the Company with respect to the operation of its business or affairs that causes
material harm, economic or otherwise, to the Company; or (G) Employee abuses
illegal drugs. Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for Cause unless and until Employee has had a reasonable
opportunity to cure any such failure or breach in Clauses (A), (B), (E) or (F),
to the extent curable, and there shall have been delivered to Employee a copy of
a resolution duly adopted by the affirmative vote (which cannot be delegated) of
not less than a majority of the members of the Board at a meeting of the Board
called and held for such purposes (after reasonable notice to him and an
opportunity for Employee, together with her counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Employee (1)
committed the conduct set forth above in clauses (A) through (G) of the first
sentence of this Subsection and specifying the particulars thereof in detail and
(2) did not cure such failure or breach in a reasonable period of time, to the
extent such failure or breach was curable.

 

 



(ii) Upon Disability, Death or Without Cause. At the election of the Company,
Employee’s employment may be terminated: (A) should Employee become physically
or mentally unable to perform her duties for the Company hereunder and such
incapacity has continued for a total of ninety consecutive days or for any one
hundred eighty days in a period of three hundred sixty-five consecutive days (a
“Disability”); (B) upon Employee’s death (“Death”); or (C) upon written notice
to Employee for any other reason or for no reason at all.

(b) Termination at Employee’s Election

(i) Voluntary Resignation or Retirement. Notwithstanding anything contained
elsewhere in this Agreement to the contrary, Employee may terminate her
employment hereunder at any time and for any reason whatsoever or for no reason
at all in Employee’s sole discretion by giving twenty-one days’ written notice
pursuant to Section 10 of this Agreement (“Voluntary Resignation”), but the
Company may waive any continued employment or right to compensation or benefits,
except as provided in Section 6(b) of this Agreement, during this notice period.

(ii) Good Reason Following a Change in Control. At the election of the Employee,
Employee’s employment may be terminated for Good Reason (as defined below) upon
written notice to the Company. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of one of the following events, without Employee’s
express written consent, within one year following a Change in Control (as
defined below) of the Company: (A) the material breach by the Company of any of
the covenants, representations, terms or provisions hereof, including failure to
pay Employee’s Base Salary or any bonus payment to which Employee is entitled
within ten days of the date any such payment is due, (B) a material diminution
in Employee’s title, authority, responsibilities, or duties, including reporting
requirements, as compared with Employee’s title, authority, responsibilities or
duties immediately prior to the Change in Control, (C) a diminution in
Employee’s Base Salary or bonus opportunity as compared with Employee’s Base
Salary and bonus opportunity immediately prior to the Change in Control, (D) a
material reduction in Employee’s benefits as compared with Employee’s benefits
immediately prior to the Change in Control, (E) a relocation of the Employee’s
principal place of employment to a location which is beyond a 50-mile radius
from San Antonio, Texas. Notwithstanding the foregoing, in order for Employee to
terminate for Good Reason, Employee must deliver written notice of the Good
Reason occurrence within thirty days of the occurrence and the Company must fail
to correct such occurrence in all material respects within thirty days following
written notification by Employee. For purposes of this Subsection, “Change in
Control” shall mean the first day that any one or more of the following
conditions shall have occurred:

 

 



(a)the sale, transfer, or assignment to, or other acquisition by any other
entity or entities (other than a Subsidiary), of all or substantially all of the
Company’s assets and business in one or a series of related transactions;

(b)a third person, including a “group” as determined in accordance with Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)), becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act as in effect on the date hereof, except that a person shall be
deemed to be the “beneficial owner” of all shares that any such person has the
right to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants, options or otherwise, without regard to the sixty
day period referred to in such Rule) of securities representing 50% or more of
the combined voting power of GlobalSCAPE’s then outstanding securities;

(c)during any 12-consecutive month period, the individuals who, at the beginning
of such period, constitute the Board (“Incumbent Directors”) cease for any
reason other than death to constitute at least a majority of the members of the
Board; provided, however, that except as set forth in this Section 4(c), an
individual who becomes a member of the Board subsequent to the beginning of the
12-month period, shall be deemed to have satisfied such 12-month requirement and
shall be deemed an Incumbent Director if such Director was elected by or on the
recommendation of, or with the approval of, at least two-thirds of the Directors
who then qualified as Incumbent Directors either actually (because they were
Directors at the beginning of such period) or by operation of the provisions of
this Section; if any such individual initially assumes office as a result of or
in connection with either an actual or threatened solicitation with respect to
the election of Directors (as such terms are used in Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitations of proxies or consents by or on behalf of a person other than the
Board, then such individual shall not be considered an Incumbent Director; or

(d)a merger, consolidation, reorganization or other business combination (a
“Transaction”), as a result of which the stockholders of the Company immediately
prior to such Transaction own directly or indirectly immediately following such
Transaction less than 50% of the combined voting power of the outstanding voting
securities of the entity resulting from such Transaction.



 

 

Notwithstanding the foregoing, however, a Change in Control shall not be deemed
to occur merely by reason of an acquisition of GlobalSCAPE securities by, or any
consolidation, merger or exchange of securities with, any entity that,
immediately prior to such acquisition, consolidation, merger or exchange of
securities, was a “subsidiary,” as such term is defined below. For these
purposes, the term “subsidiary” means (i) any corporation, limited liability
company or other entity of which 80% of the capital stock or other equity
interests of such entity is owned, directly or indirectly, by the Company or
GlobalSCAPE and (ii) any unincorporated entity in respect of which the Company
or GlobalSCAPE has, directly or indirectly, an equivalent degree of ownership.

6. Payments Upon Termination of Employment.

(a) Termination for Cause, Upon Death or Disability, or Voluntary
Resignation/Retirement. If Employee’s employment is terminated by the Company
for Cause, upon Death or Disability, or is terminated by Employee as a Voluntary
Resignation, then the Company shall pay or provide to Employee (or her estate in
case of Death) the following amounts only: (i) her Base Salary accrued up to and
including the date of termination or resignation paid at the next payroll of the
Company, (ii) accrued, unused vacation time, paid in accordance with the
Company’s written policies and applicable law, (iii) unreimbursed expenses, paid
in accordance with this Agreement and the Company’s written policies, and (iv)
accrued benefits under any Company benefit plan, paid pursuant to the terms of
such benefit plan (collectively, the “Accrued Obligations”). Payments under
Subsections (ii) to (iv) shall be paid within ten days after termination, after
presentment of expense receipts, or at such earlier time required by applicable
law.

(b) Termination Without Cause or Termination upon Non-renewal of the Term. If
the Company terminates Employee’s employment Without Cause, Employee terminates
her employment for Good Reason upon Change in Control, or Employee’s employment
terminates upon non-renewal of the Term by the Company, in addition to paying
the Accrued Obligations, the Company shall, subject to Employee’s execution and
delivery of a customary general release (that is no longer subject to revocation
under applicable law) of the Company, (i) pay to Employee (A) severance
payments, in equal monthly installments, that are equal, in the aggregate, to
the Base Salary, less applicable taxes and withholdings, that Employee would
have received over the six months following Employee’s termination as if
Employee’s employment had not been terminated (the “Salary Severance Payment”),
and (B) any bonus that Employee would have received during the year of such
termination as if the termination had not occurred, prorated based on the number
of months of the Initial Term or Renewal Year that Employee was employed (e.g.,
if Employee was terminated five months into the bonus year, Employee would
receive 5/12 of the bonus amount, if any, that he would have received, with such
prorated payment to be made at the time the payment would have been made if the
Employee was still employed), (ii) provide for immediate vesting and
exercisability of all outstanding stock options (with such options remaining
exercisable throughout their entire term) and the lapsing of any restrictions or
restriction periods imposed on any restricted stock awards, and (iii) reimburse
Employee for the Company’s portion of the COBRA premiums associated with health
insurance continuation coverage for six months or until her right to COBRA
continuation expires, whichever is shorter; provided that Employee timely elects
and is eligible for COBRA coverage. The Company shall reimburse Employee within
ten business days of its receipt of documentation from Employee showing proof of
payment of such COBRA premiums. All payments under clause (i)(A) above shall
begin to be made within thirty (30) days following termination of employment;
provided, however, that to the extent required by Code Section 409A (as defined
below), if the thirty (30) day period begins in one calendar year and ends in
the second calendar year, all payments will be made in the second calendar year.
All payments made under clause (i)(B), if any, shall be made paid at such time
as Employee’s bonus would otherwise have been payable. The payments under this
Section 6(b) shall immediately cease should Employee violate any of the
obligations set forth in Sections 7 or 8 below, provided that the Company gives
written notice to Employee of the alleged breach within 30 days of the Company’s
knowledge of the alleged breach and provided further that, if the basis for the
alleged breach is curable, then the Employee shall have fifteen days after
receipt of such written notice to cure such basis.

 

 



(c) Termination Following a Change in Control. If (i) the Company terminates
Employee’s employment Without Cause within one year following a Change in
Control, (ii) Employee’s employment terminates upon non-renewal of the Term
within one year following a Change in Control, or (iii) Employee terminates her
employment for Good Reason upon Change in Control, then Employee shall receive
the consideration under Paragraph 6(b), subject to the same obligations and
forfeiture, except that the Salary Severance Payment shall be twelve months of
Base Salary (payable in twelve equal installments) instead of six months.

7. Confidential Information; Trade Secrets; Retention.

(a) Employee understands that until her termination, he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company or any of its
parents, subsidiaries, divisions, and affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Employee and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets or equipment designs, including information
disclosed to the Company or any of its Affiliated Entities by others under
agreements to hold such information confidential, all proprietary software and
system designs owned by or licensed to Company or any of its affiliates, the
marketing plans of Company and its affiliates, the prices Company or any of its
affiliates obtains or has obtained or at which Company or any of its affiliates
sells or has sold products or services, compensation paid to employees, all
confidential information and trade secrets provided to Company or any of its
affiliates by customers or vendors, all financial statements and other
information relating to the financial condition of Company and its affiliates,
and all information relating to research and development activities, ideas or
projects of Company or any of its affiliates (collectively, the “Confidential
Information”).

 

 



(b) Employee agrees to observe all reasonable policies and procedures of the
Company and its Affiliated Entities that are provided to him concerning such
Confidential Information to which he has knowledge or access. Employee further
agrees not to disclose or use, either during her employment or at any time
thereafter, any Confidential Information for any purpose, including without
limitation any competitive purpose, unless authorized to do so by the Company in
writing, except that he may disclose and use such information in the good faith
performance of her duties for the Company. Employee’s obligations under this
Agreement will continue with respect to Confidential Information, whether or not
her employment is terminated, until such information becomes generally available
from public sources through no fault of Employee or any representative of
Employee. Notwithstanding the foregoing, however, Employee shall be permitted to
disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that, if not prohibited by law, he first notifies
the Company in writing of such subpoena, order or other requirement and such
that the Company has the opportunity to obtain a protective order or other
appropriate remedy.

(c) During Employee’s employment, upon the Company’s request, or upon the
termination of her employment for any reason, Employee will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
laptops, computers, smartphones, tablets or other PDAs, hardware, software,
drawings, blueprints, and any other material of the Company (“Company Material”)
or any of its Affiliated Entities or clients, including all materials pertaining
to Confidential Information developed by Employee or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in her possession, custody or control. Employee shall delete
any Company Material from her personal devices and, upon written request of the
Company, confirm in writing that such deletions were made.

8. Assignment of Intellectual Property. The Company Confidentiality,
Non-Disclosure, Non-Solicitation, Non-Compete and Inventions Agreement signed by
Employee upon commencement of Employee’s employment by Company will continue
pursuant to its terms and will not be superseded by this Agreement.

9. Representation and Warranty. Employee represents and warrants to the Company
that he is not subject to any agreement restricting her ability to enter into
this Agreement and fully carry out her duties and responsibilities hereunder.
Employee hereby indemnifies and holds the Company harmless against any losses,
claims, expenses (including reasonable attorneys’ fees), damages or liabilities
incurred by the Company as a result of a breach of the foregoing representation
and warranty.

10. Notice. Any notice or other communication required or permitted to be given
to any of the parties hereto shall be in writing and shall be deemed to have
been given if personally delivered, or if sent by nationally recognized
overnight courier, and addressed as follows:

 

 



If to Employee, to:

the address shown on the records of the Company.

If to the Company, to:

GlobalSCAPE, Inc.

4500 Lockhill-Selma Road, Suite 150

San Antonio, Texas 78249

Attention: Board of Directors and President

 

with a copy to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention: Adam W. Finerman

11. Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

12. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas without regard to
the conflict of laws provisions thereof. The Parties irrevocably and
unconditionally agree that any past, present, or future dispute, controversy, or
claim arising under or relating to this Agreement shall be submitted for
resolution to binding arbitration administered by the American Arbitration
Association under its Employment Arbitration Rules and shall take place in San
Antonio, Texas. Each of the parties hereto hereby irrevocably waives, to the
fullest extent legally possible, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

13. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code (“Code”) Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered accordingly.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

 



(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense occurred.

(d) For purposes of Code Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.

(e) If Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than 6 months
after Employee’s “separation from service” that, absent the application of this
Section 13(e), would be subject to additional tax imposed pursuant to Section
409A of the Code as a result of such status as a specified employee, then such
payment shall instead be payable on the date that is the earliest of (i) 6
months after Employee’s “separation from service,” or (ii) Employee’s death.

14. Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Employee (the “Total Payments”) would (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
either: (a) provided in full, or (b) provided as to such lesser extent as would
result in no portion of such Total Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in Employee’s receipt
on an after-tax basis of the greatest amount of the Total Payments,
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax. Unless the Company and Employee otherwise agree in writing, any
determination required under this Section 14 shall be made in writing in good
faith based on the advice of a nationally recognized accounting firm selected by
the Company (with approval of Employee) (the “Accountants”). In the event of a
reduction of benefits hereunder, benefits shall be reduced by first reducing or
eliminating the portion of the Total Payments that are payable in cash under
Section 6 and then by reducing or eliminating any amounts that are payable with
respect to long-term incentives including any equity-based or equity-related
awards (whether payable in cash or in kind). For purposes of making the
calculations required by this Section 14, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Employee shall furnish to
the Accountants such information and documents as the Accountants may reasonably
require in order to make a determination under this Section 14, and the Company
shall bear the cost of all fees the Accountants charge in connection with any
calculations contemplated by this Section 14.

 

 



15. Waiver. The waiver by any of the parties hereto of a breach of any provision
of this Agreement shall not be construed as a waiver of any subsequent breach.
The failure of a party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.

16. Assignment. This Agreement is a personal contract and Employee may not sell,
transfer, assign, pledge or hypothecate her rights, interests and obligations
hereunder. Except as otherwise herein expressly provided, this Agreement shall
be binding upon and shall inure to the benefit of Employee and her personal
representatives and shall inure to the benefit of and be binding upon the
Company and its successors and assigns, except that the Company may not assign
this Agreement without Employee’s prior written consent, except to an acquirer
of all or substantially all of the assets of the Company.

17. Injunctive Relief.  Without limiting the remedies available to the Company,
Employee acknowledges that a breach of any of the covenants contained in
Sections 7 or 8 would result in material irreparable injury to the goodwill of
the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or preliminary or permanent injunction restraining Employee from
engaging in activities prohibited by this Agreement or such other relief as may
be required to specifically enforce any of the covenants in Sections 7 or 8 of
this Agreement, in addition to all other remedies available at law or in equity.

18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Facsimile, electronic or .pdf signatures shall have the same force
and effect as original signatures.

19. Entire Agreement. This Agreement embodies all of the representations,
warranties and agreements between the parties hereto relating to Employee’s
employment with the Company, supersedes and nullifies all previous agreements
between the Parties about the Company’s employment of Employee, including the
2018 Agreement. No other representations, warranties, covenants, understandings,
or agreements exist between the parties hereto relating to Employee’s
employment. This Agreement may not be amended or modified except by a writing
signed by each of the parties hereto. Sections 7 through 19 and the last
sentence of Section 4 of this Agreement shall survive the expiration or
termination of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.

 

 

 

  GLOBALSCAPE, INC.               By: /s/ Robert H. Alpert
 
    Name: Robert H. Alpert     Title: Interim CEO

 

 

    Agreed to and Accepted:           /s/ Karen Young
 
  KAREN YOUNG      



 

 



EXHIBIT A- PERMITTED ACTIVITIES

